department of the treasury internal_revenue_service washington d c date number release date cc intl br6 uilc internal_revenue_service national_office field_service_advice memorandum for from jacob feldman field service special counsel office of associate chief_counsel international cc intl subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend agency a corp a corp a-fsc country a country group a date date product a product type a year year year year year x y z issue whether on the facts presented sales of product a to the united_states government by corp a through corp a-fsc generated foreign_trading_gross_receipts within the meaning of sec_924 conclusion sales of product a by corp a to the united_states government for its own use do not generate foreign_trading_gross_receipts within the meaning of sec_924 because the government was required_by_law or regulation to purchase products manufactured in the united_states within the meaning of sec_924 and temp sec_1 a -1t g i facts in year the united_states government entered into a memorandum of understanding mou with the governments of country group a regarding establishment of a program to develop product a the mou contemplated purchases of product a by agency a and by the other signatory countries from corp a and one other prime contractor as to product a production for agency a the mou called for industry in country group a to be granted subcontracts for a small portion x percent of the procurement value with final assembly in the united_states higher percentages of foreign industrial participation were provided with respect to product a production for the country group a signatories with final assembly to be abroad the mou provided that procurement of equipment and services for the product a program shall be consistent with department of defense regulations but that with respect to the non-domestic x percent industrial participation called for in the mou o ffers shall be evaluated without applying price differentials such as those required by ‘buy american’ and ‘balance of payment’ laws and regulations we further understand that agency a over the years has entered into y procurement contracts with corp a for product a each of these contracts appears to incorporate the buy american clause required by department of defense regulations dfars or fars the most recent of these contracts dating from year indicates in a footnote that a far waiver has been granted from this clause corp a-fsc is a wholly-owned subsidiary of corp a incorporated in country a on date corp a-fsc timely elected foreign_sales_corporation fsc treatment pursuant to sec_922 and sec_927 for year and all subsequent tax years and in all other respects has continuously maintained its status as a fsc as defined in sec_922 pursuant to a foreign sales commission agreement dated date corp a-fsc provides consultation and representation to corp a with respect to corp a’s export sales and corp a pays corp a-fsc a commission equal to the maximum amount permitted under the transfer_pricing provisions of sec_925 at issue are corp a’s export sales of product a to agency a during the taxable years year sec_4 through in claims for refund corp a now maintains that such product a sales were export transactions entitled to fsc benefits law and analysis under code sec_921 et seq portions of the foreign_trade_income of a fsc are exempt from tax foreign_trade_income is the gross_income of a fsc attributable to foreign_trading_gross_receipts sec_923 foreign_trading_gross_receipts of a fsc generally include gross_receipts from the sale of export_property by either the fsc or any principal for whom the fsc acts as a commission agent sec_924 temp sec_1 a -1t b export_property is defined in pertinent part as property manufactured in the united_states by a person other than a fsc held primarily for sale in the ordinary course of business by a fsc for direct use outside of the united_states and no more than percent of the value of which is attributable to articles imported into the united_states sec_927 temp sec_1_927_a_-1t accordingly in order for a sale transaction to be entitled to fsc benefits it must involve export_property and the receipts from the sale must qualify as foreign_trading_gross_receipts you have advised our office that there is no dispute regarding the qualification of product a as export_property as defined the sole dispute involves whether the sales of product a generated foreign_trading_gross_receipts within the meaning of sec_924 more specifically the issue is whether the buy american provision of sec_924 operates to disqualify the receipts from such sales as foreign_trading_gross_receipts sec_924 provides certain exclusions from the general definition of foreign_trading_gross_receipts in sec_924 noted above sec_924 provides that foreign_trading_gross_receipts shall not include receipts of a fsc from a transaction involving export_property that is for use by the united_states or any instrumentality thereof and such use of export_property is required_by_law or regulation temp sec_1 a -1t g i elaborates foreign_trading_gross_receipts of a fsc do not include otherwise qualifying gross_receipts if a sale of export_property is for use by the united_states or an instrumentality thereof in any case in which any law or regulation requires in any manner the purchase of property manufactured produced grown or extracted in the united_states for example a sale by a fsc of export_property to the department of defense for use outside the united_states would not produce foreign_trading_gross_receipts for the fsc if the department of defense purchased the property from appropriated funds subject_to either any provision of the department of defense federal acquisition regulations supplement cfr chapter or any appropriations act for the department of defense for the applicable_year if the regulations or appropriations act requires that the items purchased must have been grown reprocessed reused or produced in the united_states temp sec_1 a -1t g iii recognizes certain exceptions to this exclusion where the purchase of export_property is pursuant to a program for resale to a foreign government or a program involving international competitive bidding summarizing these provisions receipts from sales of export_property to the united_states government for its own use are generally excluded from the definition of foreign_trading_gross_receipts where the government was required in any manner by law or regulation to purchase only items produced in the united_states ie was required to buy american by letter dated date the office of general counsel of agency a has confirmed to us and corp a and corp a-fsc do not dispute that the product a sales were potentially subject_to buy american laws and regulations the defense department acquisition regulations dfars referenced in temp sec_1 a -1t g i quoted above implement the buy american act of u s c 10a et seq and require that procurement contracts include clauses implementing such legislation see c f_r each of the product a contracts between corp a and agency a expressly incorporates the clauses required by c f_r or some version of its predecessors aspr and dar moreover corp a and corp a-fsc do not maintain that any of the exceptions under temp sec_1 a -1t g iii are applicable however it is the position of corp a and corp a-fsc that the buy american restrictions were waived as to product a because foreign subcontractors supplied some of the components of product a under the mou among the united_states and country group a corp a and corp a-fsc maintain that such a waiver removed corp a’s sales of product a from the scope of the buy american exclusion of sec_924 and temp sec_1 a -1t g i with the result that the receipts from such sales constituted foreign_trading_gross_receipts for several reasons we find this conclusion fundamentally flawed first the plain language of the mou among the united_states and country group a did not purport to waive the central buy american requirement namely that the end product at issue be manufactured in the united_states indeed the mou expressly provided that the product a produced for agency a be assembled in the united_states with american components representing almost all z percent of the procurement value such assembly is a key indicator of a manufacturing process within the meaning of the fsc provisions see temp sec_1 a - 1t c sec_1_954-3 the only reference in the mou to non- application of buy american restrictions was with respect to offers from subcontractors within the permitted non-domestic x-percent industrial participation subcontracting arrangements are irrelevant to the application of buy american restrictions to the contract between corp a and agency a for the purchase and sale of product a what corp a sold to agency a was completed product a not the components purchased by corp a from others and incorporated into the final export product from a fsc standpoint corp a’s receipts at issue were from sales of the end product the buy american restrictions as implemented in the dfars by their terms also apply to the end product see c f_r b this clause implements the buy american act in a manner that will encourage a favorable international balance of payments by providing a preference to domestic end products over other end products emphasis added for dfar purposes a domestic end product is defined as an end product manufactured in the united_states if the cost of its components mined produced or manufactured in the united_states exceed sec_50 percent of the cost of all its components c f_r a ii this definition reinforces that the product subject_to the buy american restriction is the end product foreign components are relevant only as they may affect qualification of the end product as domestic similarly for fsc purposes the presence of foreign components is taken into account in determining the threshold issue of qualification of the end product as export_property under sec_927 discussed above but is irrelevant to the operation of the buy american exclusion under sec_924 second we asked the department of defense to review the history of the product a program including the reference to a far waiver in the year contract to determine whether there was any waiver of buy american restrictions with respect to the sales of product a by corp a to agency a during the taxable years at issue by letter dated date the office of general counsel of agency a advised us that there was never any such waiver and that the reference to a far waiver in the year contract could only have been referring to the permitted participation of foreign subcontractors to the extent of x percent of the procurement value as discussed above these subcontracting transactions are not the product a sale transactions for which fsc benefits are claimed third corp a’s and corp a-fsc’s claims are inconsistent with the purpose and policy underlying both the fsc regime in general and the buy american exclusion in particular analysis of the fsc regime is rooted in examination of the earlier domestic_international_sales_corporation disc regime from which the fsc provisions were largely drawn the legislative_history of the disc provisions makes explicit congress’ overall purpose to provide tax incentives for u s firms to increase their exports h_r rep no 92d cong 1st sess reprinted in 1972_1_cb_498 s rep no 92d cong 1st sess reprinted in 1972_1_cb_559 the disc statutory buy american exclusion at sec_993 provides that the secretary may by regulations exclude from qualified_export_receipts analogous to fsc foreign_trading_gross_receipts those receipts from sales and other transactions in domestic products for use by the united_states that are found to be required_by_law or regulations by excluding certain receipts from the general definition of disc qualified_export_receipts congress sought to limit the application of the tax- favored treatment to situations which in fact involve export transactions and to deny such treatment to receipts from enumerated types of transactions including those compelled or preferred by buy american constraints that were not really export transactions h_rep_no supra pincite_1_cb_533 s rep no supra pincite_1_cb_614 thus congress determined to carve out of the fsc regime transactions subject_to buy american constraints because such transactions would not advance the stated legislative purpose treasury further implemented and refined this carve-out throughout the process of developing the disc regulations the proposed_regulations gave an example of the buy american exclusion whereby purchases of domestic goods for resale at military commissaries abroad would be ineligible for disc benefits subject_to the exclusion because such purchases were found subject_to department of defense procurement regulations while purchases of goods for resale at military post or base exchanges would be eligible for disc benefits not subject_to the exclusion because they were believed not subject_to procurement regulations prop sec_1_993-1 sec_37 fed reg date during the ensuing several years further research and numerous comments received on the proposed regulation revealed that in fact commissary purchases were excepted from the buy american provisions of procurement regulations accordingly the final_regulation dropped the commissary px example and clarified that only those purchases in fact subject_to restrictions would be subject_to the disc exclusion t d 1977_2_cb_266 the eligibility of commissary purchases for disc benefits was later confirmed by revrul_88_11 1988_1_cb_296 when congress replaced disc with the fsc regime the legislative_history clarified that the purpose of fsc was to afford u s exporters treatment comparable to what exporters customarily obtain in territorial systems of taxation and that congress generally intends excluded_receipts to be the same as excluded_receipts under the disc rules s rep no vol 98th cong 2d sess moreover the preamble to the fsc regulations provides the detailed definitions of foreign_trading_gross_receipts of a fsc are taken in all important respects from the definition of qualified_export_receipts of a disc at sec_1_993-1 t d 1987_1_cb_184 specifically the fsc buy american exclusion at sec_924 quoted above and here at issue is substantially_similar to its disc counterpart congress and treasury thus have continued in the fsc regime to carve out buy american transactions as inconsistent with the legislative purpose product type a is in its nature and scale wholly unlike the commissary px merchandise treated as eligible for fsc benefits as confirmed by agency a and not disputed by corp a product a was subject_to buy american restrictions and was consistently treated by agency a as subject_to those restrictions in awarding the procurement contracts to corp a without any consideration of foreign competition at the end product level the only permitted foreign participation was with respect to components provided by subcontractors and then only to the extent of x percent of procurement value accordingly the receipts from sales of product a to agency a should be excluded from foreign_trading_gross_receipts of corp a-fsc under sec_924 and temp sec_1 a -1t g i if you have any further questions please call elizabeth beck senior technical reviewer branch office of associate chief_counsel international at _______________________________ jacob feldman field service special counsel office of associate chief_counsel international
